DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose an operating voltage range (U_B) having an upper operating voltage value (U_BO) and a lower operating voltage value (U_BU) of the high-voltage intermediate circuit (110) is predefined, and the control (420) of the discharge circuit (120) comprises minimizing the current (S_E) through the discharge circuit (120) when the determined voltage (U_ZK) of the high-voltage intermediate circuit (110) is less than the upper operating voltage value (U_BO) and greater than the lower operating voltage value (U_BU) of the high-voltage intermediate circuit (110).  Along with the remaining features of the claim.
	Claim 9 is allowable over the prior art of record, because the prior art of record does not disclose an operating voltage range (U_B) having an upper operating voltage value (U_BO) and a lower operating voltage value (U_BU) of the high-voltage intermediate circuit (110) is predefined, and the device (140) controls the discharge circuit (120) by minimizing the current (S_E) through the discharge circuit (120) when the determined voltage (U_ZK) of the high-voltage intermediate circuit (110) is less than the upper operating voltage value (U_BO) and greater than the lower operating voltage value (U_BU) of the high-voltage intermediate circuit (110).   Along with the remaining features of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836